Per Curiam.
The plaintiff brought suit in justice’s court which after judgment there was appealed to the circuit court. In that court by special order she was required to file security for costs, and did so in the form of a common-law bond. Prom the circuit court the case was brought to this Court, and defendants obtained final judgment here for costs of all the courts. In entering up judgment no notice was taken by the clerk of the fact that there were sureties; but the defend ants afterwards, upon notice served upon the sureties, moved for judgment in this Court against them under How. Stat. § 7GG3.
It is objected that the statute only authorizes a judgment to be “immediately” entered against the sureties ; and this not having been done when the clerk made his first entry it is said it cannot be done at all. But we think it is in time if done when the successful party moves for judgment; and *154when in this case he first moved in the case, he asked that the judgment be against the sureties.
It is also said that the decision in the case of Ortmann v. Merchants’ Bank 42 Mich. 464, is against this application. But-in-that case the costs awarded were only the costs of the Supreme Court; and those o£ the circuit court, which the security was primarily given for, were left to abide the result of a new trial.
The judgment may be entered, but as the penalty of the bond was $200 only, the judgment against the sureties, if the costs, as taxed exceed that sum, must be limited to it.